“SNS

oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

THE HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE, WASHINGTON

THOMAS W. LESLIE and ETHEL “LASSE”

LESLIE, husband and wife, NO. 2:18-cv-00161 RSL
Plaintiffs,
ORDER GRANTING STIPULATED
VS. MOTION TO CONTINUE
DISCOVERY CUTOFF AND
CRUISEPORT CURACAO CV, a Curacao SETTLEMENT CONFERENCE
general partnership; HOLLAND AMERICA DEADLINE

LINE NV d/b/a HOLLAND AMERICA LINE
NV, LLC, a Curacao corporation, individually,
and as general partner of CRUISEPORT
CURACAO CV; HAL ANTILLEN NV, a
Curacao corporation; HOLLAND AMERICA
LINE—USA, INC., a Delaware corporation; and
HOLLAND AMERICA LINE, INC., a
Washington corporation,

 

Defendants.

 

 

| ORDER

Based upon parties’ Stipulated Motion, and the Court being fully advised in the premises, IT IS
NOW THEREFORE ORDERED, ADJUDGED, and DECREED, that the discovery cutoff and

Settlement conference deadlines are extended 30 days, until October 8, 2019 and October 22, 2019,

ORDER GRANTING MOTION TO CONTINUE Anderson & Mitchell, PLLC
DISCOVERY AND MEDIATION DEADLINES.- 1 100 S. King St., Suite 560

Seattle, WA 98104
Phone: (206) 436-8490
Fax: (206) 436-8491

 
On Fe WwW bd

~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

respectively, and that the Leslies are excused from personal attendance and are permitted to attend

the mediation by remote means. No other deadlines are changed.

DATED this |G"  dayot Cont , 2019.
MA!S Cornukl

THE HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE
WESTERN DISTRICT OF WASHINGTON

 

Presented by:

s/Wayne Mitchell _

WAYNE MITCHELL, WSBA # 24347
ANDERSON & MITCHELL, PLLC

100 S. King Street, Suite 560

Seattle, WA 98104

Telephone: 206-436-8490

Facsimile: 206-436-8491

Email: -wayne@andersonmitchell.com
Attorneys for Plaintiffs

Order Agreed, Notice of Presentation Waived

s/Louis Shields

LOUIS A. SHIELDS, WSBA # 25740
LEGROS BUCHANAN & PAUL
4025 Delridge Way S.W., Suite 500
Seattle, Washington 98106

Telephone: 206-623-4990
Facsimile: 206-467-4828

Email: Ishields@legros.com
Attorneys for Defendants

ORDER GRANTING MOTION TO CONTINUE Anderson & Mitchell, PLLC
DISCOVERY AND MEDIATION DEADLINES- 2 100 S. King St. Suite 560

Phone: (206) 436-8490
Fax: (206) 436-8491}

 
